Case: 16-30227      Document: 00513964433         Page: 1    Date Filed: 04/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-30227                                FILED
                                  Summary Calendar                          April 24, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AZIZI ANSARI,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-337-1


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Azizi Ansari, federal prisoner # 30027-086, moves for leave to proceed in
forma pauperis (IFP) on appeal from the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion. Ansari filed the § 3582(c)(2) motion seeking to have his
240-month sentence for conspiracy to possess with intent to distribute MDMA
(ecstasy) reduced pursuant to Amendment 782 to the Sentencing Guidelines,
which lowered by two levels the base offense levels for drug offenses. The


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30227      Document: 00513964433     Page: 2   Date Filed: 04/24/2017


                                   No. 16-30227

district court denied Ansari’s IFP motion due to Ansari’s failure to submit a
certified copy of his inmate trust account.
      To proceed IFP, a litigant must be economically eligible, and his appeal
must raise a nonfrivolous issue. Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982). Ansari has provided insufficient evidence that he is financially eligible
to proceed IFP by virtue of his failure to provide this court with a certified copy
of his inmate account balance during the last six months. See FED. R. APP. P.
24(a)(1)(A); Form 4 of the Rules of Appellate Procedure, Appendix of Forms.
Regardless, the frivolous nature of his appeal obviates any need to determine
his financial eligibility.
      Ansari argues that the district court abused its discretion in denying his
§ 3582(c)(2) motion because he was not subject to a mandatory minimum
sentence of 20 years. Based on a total offense level 37, combined with Ansari’s
criminal history category of VI, Ansari’s original guidelines range was 360 to
life. See U.S.S.G. Ch. 5, Pt. A (Sentencing Table). However, because the
statutory maximum sentence for his conviction was 20 years, the guidelines
sentencing range was limited to 240 months. See U.S.S.G. § 5G1.1(a); 21
U.S.C. § 841(b)(1)(C).       Assuming, arguendo, that Amendment 782 would
reduce Ansari’s base offense level by two levels, his amended advisory
guidelines range would be 292 to 365 months of imprisonment. See Dillon v.
United States, 560 U.S. 817, 831 (2010); U.S.S.G. § 1B1.10(b)(1); Ch. 5, Pt. A.
Because the amended guidelines range would be greater than the statutory
maximum sentence of 20 years, the amended guidelines range would once
again be limited to 240 months. See § 5G1.1(a). Accordingly, Amendment 782
would not have the effect of lowering Ansari’s guidelines sentencing range.
Thus, Ansari was ineligible for relief in light of Amendment 782.              See
§ 1B1.10(a)(2)(B) & comment. (n.1(A)); Dillon, 560 U.S. at 826; cf. United States



                                        2
    Case: 16-30227    Document: 00513964433     Page: 3   Date Filed: 04/24/2017


                                 No. 16-30227

v. Gonzalez, 592 F.3d 675, 681 (5th Cir. 2009). Accordingly, Ansari has not
shown that his proposed appeal raises a nonfrivolous issue. His request for
leave to proceed IFP is therefore DENIED, and his appeal is DISMISSED as
frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); Howard
v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.




                                       3